993 A.2d 1210 (2010)
202 N.J. 2
In the Matter of Jared LANS, an Attorney at Law.
D-36 September Term 2009, 065142.
Supreme Court of New Jersey.
March 23, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-194, concluding that JARED LANS of HACKENSACK, who was admitted to the bar of this State in 1987, should be suspended from the practice of law for a period of three months for violating RPC 1.15(b) (failure to notify third person of receipt of funds in which third party has an interest) and RPC 4.1(a)(2) (failure to disclose material fact to third person when necessary to avoid assisting criminal or fraudulent act by client);
And the Court this date having granted respondent's petition for review in respect of DRB 09-194, and having determined that a censure is the appropriate quantum of discipline for respondent's unethical conduct;
And good cause appearing;
It is ORDERED that JARED LANS is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
*1211 ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.